Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 2, 3, 22, 23, 9, 31, 32, 10 and 11 respectively of U.S. Patent No. 11,389,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application cover the same scope or are broader in scope than the issued claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2015/0281422 by Kessler.
Regarding claim 17, Kessler discloses a game controller for a mobile device (abstract – see game pad), the game controller comprising: a first handle configured to contact and support a mobile device, the first handle comprising a user-accessible, first hardware interface on a main body portion of the first handle and configured to accept touch inputs (fig. 8-9; para. 11 – see the left or right handle and input elements); a second handle configured to contact and support the mobile device, the second handle comprising a user-accessible, second hardware interface on a main body portion of the second handle and configured to accept touch inputs (fig. 8-9; para. 11 – see the left or right handle and input elements); a bridge coupling the first handle to the second handle, the bridge being in sliding engagement with the first handle and the second handle, the first handle further comprising a guide portion extending from the main body portion of the first handle and along a first end of the bridge, the guide portion of the first handle configured to align the bridge with the main body portion of the first handle (fig. 8-9; para. 11 – see the bridge portion that connects the two handles).
Regarding claim 18, Kessler discloses the game controller of claim 17, in which a guide portion of the second handle extends from the main body portion of the second handle and along a second end of the bridge, the guide portion of the second handle configured to align the bridge with the main body portion of the second handle (fig. 8-9; para. 11 – see the portion of the bridge that guides and extends from the second handle).
Regarding claim 19, Kessler discloses the game controller of claim 17, in which the bridge has a span extending away from the first handle, the span having a transverse midline between the first handle and the second handle, the bridge and the first handle being configured for the first handle to translate in a retraction direction toward the midline of the bridge and into a retracted configuration and also to translate in an extension direction away from the midline of the bridge into an extended configuration, the bridge and the second handle being configured for the second handle to translate along the bridge in the retraction direction toward the midline of the bridge and into the retracted configuration and also to translate in the extension direction away from the midline of the bridge and into the extended configuration, the bridge being further configured such that the first handle and the second handle are equidistant from the midline of the bridge when the first handle and the second handle are translating from the retracted configuration to the extended configuration (fig. 8-9; para. 11 – see the extension and retraction of the bridge in Kessler and the symmetrical and equidistant positioning of elements in those positions).
Regarding claim 20, Kessler discloses the game controller of claim 19, in which the bridge is further configured such that the first handle and the second handle are equidistant from the midline of the bridge when the first handle and the second handle are translating from the extended configuration to the retracted configuration (fig. 8-9; para. 11 – see the extension and retraction of the bridge in Kessler and the symmetrical and equidistant positioning of elements in those positions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler and further in view of U.S. Publication 2018/0133594 by Guo.
Regarding claim 1, Kessler discloses a game controller for a mobile device (abstract – see game pad), the game controller comprising: a first handle configured to contact and support a mobile device, the first handle comprising a user-accessible, first hardware interface on a main body portion of the first handle and configured to accept touch inputs (fig. 8-9; para. 11 – see the left or right handle and input elements); a bridge in sliding engagement with the first handle, the bridge having a span extending away from the main body portion of the first handle, the span having a transverse midline, the bridge and the first handle being configured for the main body portion of the first handle to translate in a retraction direction toward the midline of the bridge and into a retracted configuration and also to translate in an extension direction away from the midline of the bridge into an extended configuration, in which a guide portion of the first handle extends from the main body portion of the first handle and along a first end of the span of the bridge, the guide portion of the first handle configured to align the bridge with the main body portion of the first handle (fig. 8-9; para. 80-86 – see the extension mechanism 82 and operation of the extension mechanism); a first spring mechanism configured to bias the first handle toward the retracted configuration (para. 98 – see springs). 
Kessler is silent regarding a first latch mechanism configured to temporarily lock the bridge in the extended configuration. Guo teaches the use of a latch mechanism configured to temporarily lock a bridge in an extended configuration (fig. 3; para. 28 – see the locking plate and buckle k).  Because the references are from a similar art and concerned with a similar problem, i.e. tablet/phone gripping devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kessler with Guo’s locking mechanism because doing so allows for assisted changing, mounting and detaching of the electronic device as taught by Guo at para. 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200282309; US-20190358534; US-20150273325; US-20210308566; US-20190379231; US-20200353351; US-20140274394.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715